967 So. 2d 257 (2007)
Montreal BROWN, Petitioner,
v.
The STATE of Florida, Respondent.
Nos. 3D06-2204, 3D05-2448.
District Court of Appeal of Florida, Third District.
September 12, 2007.
Rehearing Denied November 9, 2007.
Montreal Brown, in proper person.
Bill McCollum, Attorney General, and Jill Kramer Traina, Assistant Attorney General, for appellee.
Before CORTIÑAS and ROTHENBERG, JJ., and SCHWARTZ, Senior Judge.
ROTHENBERG, Judge.
Montreal Brown ("Brown") was convicted and sentenced as a prison releasee reoffender to life imprisonment after a finding of guilt for armed robbery and armed carjacking. This court affirmed the judgment and sentence on August 11, 2004. Brown v. State, 882 So. 2d 389, 2004 WL 2295139 (Fla. 3d DCA 2004) (table). Since Brown's direct appeal, he has filed (1) a motion for postconviction relief pursuant to Florida Rule of Criminal Procedure 3.850, which was denied by the trial court in a detailed twenty-nine page order and affirmed by this court, Brown v. State, 912 So. 2d 1234 (Fla. 3d DCA 2005) (table); (2) a motion to correct an illegal sentence pursuant to Florida Rule of Criminal Procedure 3.800(a), which was denied by the trial court and affirmed on appeal by this court, Brown v. State, 915 So. 2d 232, 232 (Fla. 3d DCA 2005); and (3) two petitions which have been consolidated and are the subject of our present review.
In the instant petitions, Brown raises several claims of ineffective assistance of appellate counsel for failure to raise various issues regarding the jury instructions, verdict forms, and the sentence imposed. Because we conclude that none of the claims raised are meritorious, appellate counsel cannot be faulted for failing to raise them. Groover v. Singletary, 656 So. 2d 424, 425 (Fla.1995).
Petitions denied.